709 F.2d 8
JEFFERSON COUNTY PHARMACEUTICAL ASSOCIATION, INC., Plaintiff-Appellant,v.ABBOTT LABORATORIES, et al., Defendants-Appellees.
No. 79-1150.
United States Court of Appeals,Fifth Circuit.*
July 5, 1983.

Joe L. Tucker, Jr., Bessemer, Ala., Allen W. Howell, Montgomery, Ala., for plaintiff-appellant.
M. Roland Nachman, Jr., Montgomery, Ala., L. Murray Alley, W. Michael Atchison, Robert M. Collins, Birmingham, Ala., for Bristol-Myers.
Duncan Y. Manley, Birmingham, Ala., Robert F. Ward, Chicago, Ill., Richard S. Rhodes, Betsy Kimball, R. Lee Walthall, Birmingham, Ala., David Klingsberg, New York City, James L. North, E. Alston Ray, Edwin A. Strickland, William H. Mills, John J. Coleman, Jr., E. Mabry Rogers, Linda A. Friedman, Birmingham, Ala., Joseph H. Spain, New York City, for Abbott Laboratories.
William G. Somerville, Jr., Birmingham, Ala., for G.D. Searle.
A.J. Noble, Jr., Birmingham, Ala., for Squibb, Ciba-Geigy, Upjohn & Pfizer.
James C. Barton, Gilbert E. Johnston, Jr., Birmingham, Ala., for American Cynamid Co.
Appeal from the United States District Court for the Northern District of Alabama, Sam C. Pointer, Jr., Chief Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before VANCE, FRANK M. JOHNSON, Jr., and THOMAS A. CLARK, Circuit Judges.

ORDER:

1
The district court judgment in this case was affirmed by this court in Jefferson County Pharmaceutical Association, Inc. v. Abbott Laboratories, et al., 656 F.2d 92 (5th Cir.1981).  The judgment of this court has now been reversed by the Supreme Court of the United States.   Jefferson County Pharmaceutical Association, Inc. v. Abbott Laboratories, et al., --- U.S. ----, 103 S.Ct. 1011, 74 L.Ed.2d 882 (1983).


2
WHEREUPON, IT IS ORDERED that the judgment of the district court is reversed, and this cause is remanded to the United States District Court for the Northern District of Alabama for further proceedings in conformity with the opinion of the Supreme Court of the United States.


3
IT IS FURTHER ORDERED that the petitioner, Jefferson County Pharmaceutical Association, Inc., recover from Abbott Laboratories, et al., its costs on this appeal.



*
 Former Fifth Circuit case, Section 9(1) of Public Law 96-452--October 14, 1980